Citation Nr: 1811750	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a head injury.

2. Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to November 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A February 2015 Board decision denied the Veteran's claim for entitlement to service connection for residuals of a head injury and entitlement to service connection for PTSD with depression. A May 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a May 2016 Memorandum Decision, vacating and remanding the February 2015 Board decision that denied entitlement to service connection for residuals of a head injury and entitlement to service connection for PTSD with depression. As such, the issues of service connection for residuals of a head injury and service connection for PTSD with depression are again before the Board.

The Veteran initially submitted a claim for entitlement to service connection for PTSD with depression. The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed. See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009). In light of Clemons, the Board has recharacterized the issue, as reflected on the title page, to include a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for residuals of a head injury and service connection for an acquired psychiatric disorder. This case was previously before the Board in December 2016. Regretfully, another remand is warranted to comply with the December 2016 remand directives.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

As a result of the December 2016 remand, VA treatment records from April 2014 to March 2017 have been associated with the claims file. A negative response for records was received from an inquiry to the Department of the Navy Office of the Judge Advocate General in May 2017 noting a negative response for the Veteran's records. See May 24, 2017 memorandum. Next, a request for records was sent to the Department of the Navy Headquarters Naval Criminal Investigative Service, and August 2017 correspondence noted no record of an NCIS criminal investigation on file. See August 3, 2017 memorandum. However, April 2017 correspondence with the Naval Safety Center suggested that records of the Veteran's confinement (if any in the brig) at Camp Pendleton, would be held at the Corrections Management Information System (CORMIS). In January 2013 the Veteran testified to being put in the brig by the military police after the in-service attack. These records have not been obtained, and on remand appropriate attempts must be made to obtain these potentially outstanding records. 

In addition, records noting the Veteran is in receipt of Social Security disability benefits have been associated with the claims file. VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2017). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In March 2012 correspondence, the Veteran reported receiving a fully favorable decision from the Social Security Administration (SSA) due to his ongoing psychiatric problems. See March 8, 2012 VA treatment record. Additionally, an April 2011 letter from SSA notes the Veteran was entitled to monthly disability benefits beginning December 2010. As these identified SSA records may be relevant to all the claims on appeal, the case must be remanded so appropriate attempts can be made to obtain these outstanding records. 

Then, only if warranted based on the development above and if any additional relevant personnel or treatment records are associated with the claims file the case should be returned to the September 2017 and October 2017 VA examiners for supplemental opinions. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate attempts should be made to obtain and associate with the claims file the Veteran's Social Security Administration (SSA) records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the file, and the Veteran should be notified and given an opportunity to provide them.

2. Appropriate attempts should be made to obtain and associate with the claims file records of confinement at the Camp Pendleton brig directly from the Corrections Management Information System (CORMIS). All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the file, and the Veteran should be notified and given an opportunity to provide them.

3. After completing the development above to the extent possible in directives number 1 and number 2, and only if warranted based on additional relevant records being associated with the claims file, refer the case to the October 2017 and September 2017 VA examiners for supplemental opinions as to the Veteran's acquired psychiatric disorder, to include PTSD and a residuals of a head injury. If the same examiners are not available, the claims folder should be forwarded to another clinician. The examiners shall review the Veteran's claims file, any additional records and private opinions associated with the claims file and revisit all prior opinions provided. After reviewing the claims file and examining the Veteran, only if warranted, the examiners should answer the following questions:

Head Injury
a. Identify any current neurological disorders, to include residuals of a head injury. 

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current neurological disorder is related to the alleged in-service assault?

Acquired psychiatric disorder, to include PTSD
a.   Identify any current acquired psychiatric disorders, to include PTSD. 

b.   Is it at least as likely as not (a 50 percent probability or greater that the Veteran's current acquired psychiatric disorder is related to the alleged in-service assault? 

The examiners must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The examiners should consider and discuss any evidence of record, addressing the alleged assault to include the Veteran's lay assertions, and any additional evidence associated with the claims file, since the prior opinions. 

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




